
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 972
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2009
			Mr. Davis of Alabama
			 (for himself, Mr. Bachus,
			 Mr. Bonner,
			 Mr. Griffith,
			 Mr. Rogers of Alabama,
			 Mr. Aderholt, and
			 Mr. Bright) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Commending University of Alabama Running
		  Back Mark Ingram on winning the 2009 Heisman Trophy.
	
	
		Whereas Mark Ingram was born to Mark Ingram, Sr., and
			 Shonda Ingram in Hackensack, New Jersey, on December 21, 1989;
		Whereas Mark Ingram’s mother and father have instilled in
			 him an unparalleled sense of determination and persistence which has driven him
			 to success on and off the football field;
		Whereas Mark Ingram was named the 2009 offensive player of
			 the year by the Associated Press and continues the outstanding legacy of
			 success as part of the University of Alabama football program;
		Whereas Mark Ingram set the Crimson Tide single-season
			 rushing record, running for 1,542 yards in the 2009 season and led the Nation
			 in rushing with 38 runs of 10 yards or more, and 13 runs of 20 yards or
			 more;
		Whereas Mark Ingram is a Dean’s List student at the
			 University of Alabama;
		Whereas Mark Ingram caught 30 passes for 322 yards in the
			 2009 season;
		Whereas Mark Ingram averaged 178 rushing yards per game
			 against Top 25 teams;
		Whereas Mark Ingram played an integral role in Alabama’s
			 32–13 victory over Florida propelling them to win the SEC Championship;
			 and
		Whereas, on December 12, 2009, Mark Ingram became the
			 first Alabama player to receive the Heisman Trophy, college football’s most
			 coveted and prestigious award: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends Mark Ingram on his academic and
			 athletic accomplishments;
			(2)congratulates Mark
			 Ingram on winning the 2009 Heisman Trophy; and
			(3)directs the Clerk
			 of the House of Representatives to transmit a copy of this resolution to
			 University of Alabama President Dr. Robert E. Witt and Head Football Coach Nick
			 Saban for appropriate display.
			
